DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
Claim 1 recites “equipments” which should be changed to “equipment”.  it is understood that the noun equipment does not have a plural form. The Applicant is encouraged to investigate.
Dependent claims 7-9 remain withdrawn. 
Claims 1-6 are pending.


Response to Arguments
Applicant’s arguments in combination with amendments, see claims and remarks filed 03/28/2022, with respect to claim rejection of claim 1 under 102(a)(1) and 2-6 under 35 USC 103 have been fully considered but are not persuasive for the reasons cited in the rejection below. Claim 1 is rejected under US Pat Pub No. 20170215808 granted to Shimol  (previously recited), while claims 2-6 are rejected under US Pat Pub No. 20170215808 granted to Shimol in view of US Pat Pub No. 20190192069 granted to Molina et al. (previously recited).
The Terminal Disclaimed with regard to the copending Application No. 16/744,331 is acknowledged. The Double Patenting rejection is withdrawn.
Applicant’s arguments in combination with amendments, see claims and remarks filed 03/28/2022, with respect to claim rejection of claim 1-6 under 35 USC 101 have been fully considered and are not persuasive.  As currently recited, the claim does not provide any tangible output of the classification/result of the classification nor does it require any specific hardware. The claims provide a series of steps for transforming data which can be done by a person using a pen and paper. The amended claim 1 recites “a form of an artificial intelligence (AI) deep learning model based on an artificial neural network”. However, this limitation is being recited at a very general level and does not provide any limitation or details regarding how it is trained, how it works and even what it is. The 101 rejection of claims 1-6 is maintained. 
Applicant’s arguments in combination with amendments, see claims and remarks filed 03/28/2022, with respect to claim rejection of claim 1-6 under 35 USC 112 have been fully considered and are persuasive.  The 112 rejection of claims 1-6 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1-6 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03.
2A – Prong 1: The claims 1-6 recites a judicial exception by reciting the limitations of collecting signal data, extracting features, transforming features to time series data, classifying sleep stage based on models. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “collect signal data”. That is, other than reciting “collect” data, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “collect” language, the claim encompasses the user manually monitors the data received, picks various points such as features, formulates a trend and uses a model previously selected to classify the data (here, sleep stage). The mere nominal recitation of collect signal data through polysomnography signal, nor extracting features related to EEG, EOG, and EMG signal does not take the claim limitation out of the mental processes grouping. The new limitations requiring unifying a key value, defining a virtual key, etc. are further steps of transforming data without requiring any tangible output or specific hardware.  The same analysis applies to the other recited limitations which draw the same conclusion. Thus, claims 1-6 recites a mental process and is directed to an abstract idea.
2A – Prong 2: The claims 1-6 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. generating model, applying layers of machine learning, training model, validating model, improving model….) do not amount to significantly more. For example, collecting signal data is equivalent to receiving is similar to gathering data, (i.e., gathering data/statistics MPEP 2106.05(d)(II)); performing analysis (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output); and classifying data is insignificant extra-solution activity (i.e., presenting data MPEP 2106.05(d)(II)).
2B: As discussed with respect to step 2A prong two, the additional elements of using various machine learning tools, generating and improving models, etc.,  in the dependent claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims 1-6 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20170215808 granted to Shimol et al. (hereinafter “Shimol”).
Regarding claim 1, Shimol discloses an automatic determination apparatus using a deep learning (para 0005, “computer-implemented systems and methods for detecting an individual's sleep stage”), the automatic determination apparatus comprising: a signal data processor configured to collect signal data detected through 5polysomnography (para 0005, “one or more processors and may include receiving a set of signals from a set of sensors worn by the individual”, para 0028 “sleep stage device 110 may communicate with a set of sensors 114… sensors 114 may include one or more of … any polysomnography (PSG) sensor (e.g., electromyographs, electrodes, etc. for measuring EEGs, EOGs, ECGs, EMGs, etc.”; fig, 3, “receive set of signals from sensors” box 302), to extract feature data by analyzing a feature of the collected signal data (para 0005, discussing “generating a set of signal features”; fig 3, box 306), and to transform the extracted feature data to time series data as processed signal data (paras 0005-0007 discussing dividing the signals into a set of equally-timed segments); and a sleep stage classification model processor configured to input the processed signal data to a pre-generated sleep stage classification model, and to classify a sleep stage corresponding to the signal data (paras 0005-0007 “The method may also include determining a sleep stage for the individual by operating on the set of signal features using a sleep stage classifier included in a learning library”, fig. 3, boxes 310-312), 10wherein the sleep stage classification model processor is configured to classify the sleep stage based on at least one of an American Academy of Sleep Medicine (AASM) standard and a Rechtschaffen and Kales (R&K) standard (para 0020 “potential sleep stages may include states such as Awake, N1, N2, N3, N4, REM, non-REM (NREM)… In another example, stages N3 and N4 may constitute a single stage (e.g., a “N3”)”; it is noted that the above quotation regarding the sleep stage classification is known to be the Rechtschaffen and Kales (which divides the sleep into 7 discrete stages (wake, stage 1, stage 2, stage 3, stage 4, stage REM, and movement time), and the AASM which merges the stages 3 and 4 into N3.) using an epoch unit of the time series data (para 0005, 0091);  wherein the signal data processor further comprises a data selector configured to perform processing of unifying a key value for accessing signal data input from various equipments, a sampling frequency value of the input signal data, a type of the input signal data, and a format of the input signal data, Appln. No.: 16/744,379wherein the data selector is configured to manage the input signal data using a unified key value by defining a virtual key for each piece of the input signal data, and by mapping different key values of the same signal data to the defined virtual key, wherein the data selector is configured to manage the input signal data using a unified sampling frequency by defining a different sampling frequency for each piece of the input signal data as a value of two or more folds of a Nyquist frequency through at least one of up-sampling and down-sampling, (These limitations appear to be optional limitations for not positively reciting/connecting to the remaining limitations of the claim. The new limitations require accessing signal data input from various equipment instead or in addition to the collected signal data detected through polysomnography. The claim as currently recited does not require the collected data from the various equipment to be considered/used in determining the sleep stage of the user. Therefore, the new limitations appear to only require acquiring a signal through other means without it being used in the analysis. It is additionally noted that the output of the data selector has not been used for the classification/calculation either and is considered not to be required) and wherein the sleep stage classification model processor includes a sleep stage classification model generator configured to generate the sleep stage classification model in a form of an artificial intelligence (Al) deep learning model based on an artificial neural network (this limitation is considered to be contradictory to the previous limitation which recited the sleep stage classification model to be “pre=generated” (line 7 of claim 1). Therefore, this limitation is considered not to be required by the current apparatus since the model was pre-generated). 


Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20170215808 granted to Shimol as applied to claim 1 above, and further in view of US Pat Pub No. 20190192069 granted to Molina et al. (hereinafter “Molina”).
Regarding claim 2, Shimol discloses the automatic determination apparatus of claim 1, further comprising: a sleep stage classification model generator configured to generate the sleep stage classification model (fig. 5, para 0065-0067), Shimol discloses wherein the sleep stage classification model generator comprises an inference modeler configured to define statistical sequence data of each sleep stage for inferring the sleep stage classification model (para 0007, “a method for probabilistically determining an individual's sleep stage”) sequentially applying an input layer, and a softmax layer (para 0091, “By way of example, in an experimental study many neural network architectures were tested using two or three hidden layers using sigmoid activation functions except for the final output layer (function). The final output function instead used the softmax function to output the sleep stage likelihood”), but fails to explicitly disclose using a one-dimensional (1D) convolution layer, a long short-term memory (LSTM) layer. 
Molina teaches a similar sleep stage prediction method based on captured signals from a patient (fig. 3). Molina teaches having a prediction model which may be a machine learning in the form of deep neural network to automatically derive features and build highly performant classifiers with significantly higher accuracies and to predict sleep states with a prediction horizon in the order of minutes (para 0043). Molina teaches that the deep neural network may include an architecture composed of convolutional layers (e.g., filters; it is noted that the 1-D CNN are known to be used when monitoring time-series data) and long-short term memory elements that provide the network with the memory to use past decisions to refine prediction accuracy (paras 0043-0048, fig. 4). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Shimol to provide a machine learning as shown by Molina to provide the predictable result of increasing prediction accuracy in determining sleep stage.


Regarding claim 3, Shimol as modified by Molina renders the automatic determination apparatus of claim 2 obvious as recited hereinabove, Molina teaches wherein the input layer transforms the signal data processed in a form of the time series data 25to a preset data size and forwards the transformed signal data to the 1D convolution layer, 35the 1D convolution layer learns a feature value required for sleep stage classification in an input tensor and forwards the learned feature value to the LSTM layer, the LSTM layer learns the learned feature value based on a pattern according to a time and outputs an expectation value based on a finally learned pattern (paras 0043-0048, discussing inputting data into convolutional layers which is thought of as filters, using a LSTM to refine prediction accuracy), and  5the softmax layer outputs the expectation value as a statistical value and generates statistical sequence data of each sleep stage, thereby defining a final output (para 0043, discussing providing predictions in terms of probabilities, which can be translated into a “hard decision”). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Shimol with the additional teachings of Molina to provide the predictable result of increasing prediction accuracy in determining sleep stage (para 0043).  

Regarding claim 4, Shimol as modified by Molina renders the automatic determination apparatus of claim 2 obvious as recited hereinabove, Molina teaches wherein the sleep stage classification model generator further comprises an inference model trainer configured to 10train the inferred sleep stage classification model (para 0042, 0048-0049), and the inference model trainer is configured to perform a training by processing all of the sets of the detected signal data through a processor, by caching the processed signal data for each set in a storage device, and by loading the cached signal data for each set, and the inference model trainer 151) loads data based on a single set, 2) outputs the loaded data and performs a training using output data, 3) measures and stores a training result, 4) applies a process of 1) to 3) with respect to the entire data, and terminates a training 1 epoch when the progress is completed with respect to the 20entire sets, and 5) repeats a process of 4) by a predefined training epoch (para 0022, 0035, discussing storing data, para 0048-0049, discusses training the prediction model using personal data).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Shimol with the additional teachings of Molina to provide the predictable result of training the prediction model provide prediction model 600 with a more accurate predictive behavior (para 0048).

Regarding claim 5, Shimol as modified by Molina renders the automatic determination apparatus of claim 2 obvious as recited hereinabove, Shimol  teaches wherein the sleep stage classification model generator further comprises an inference model validator configured to 25compare a test set acquired from a distribution of collected samples and a result of the 36inferred sleep stage classification model (para 0098, “update the learning library to account for sets of signals, sets of signal features, and sleep stages specific to user 116 for use in subsequent calculations.”; the “test set” is understood to be the past sets which is used to compare the result to in order to improve accuracy and validity of estimated sleep stages).  

Regarding claim 6, Shimol as modified by Molina renders the automatic determination apparatus of claim 1 obvious as recited hereinabove, Shimol teaches further comprising: an inference model performance improver, 5wherein the inference model performance improver comprises: a service module configured to output a sleep stage classification result for the processed signal data by deploying a sleep stage classification model having a currently validated highest performance (para 0006, 0020,-0022 “probabilistically estimating an individual's sleep stage”); a training module configured to iteratively conduct a search on a hyperparameter of 10the deployed sleep stage classification model and to validate the deployed sleep stage classification model based on the iterative search result (it is understood that a search is performed to provide the matching result which would indicate the sleep stage); and a database configured to store validation data acquired by validating the sleep stage classification model (para 0027 “one or more data storages for storing information”), and the training module is configured to compare the stored validation data and the 15performance of the sleep stage classification model being currently deployed and serviced and to control the service module to deploy the sleep stage classification model having a relatively excellent performance  (para 0006, 0020,-0022 “probabilistically estimating an individual's sleep stage”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                           
/REX R HOLMES/Primary Examiner, Art Unit 3792